Citation Nr: 9927260	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-11 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The appeal was previously remanded by the Board in September 
1998.  


FINDINGS OF FACT

1.  An unappealed November 1992 RO decision denied service 
connection for PTSD. 

2.  Evidence received since the November 1992 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.  

3.  The claim of entitlement to service connection for PTSD 
is plausible and all relevant evidence necessary for an 
equitable determination of the veteran's appeal has been 
obtained by the RO.

4.  The veteran has been diagnosed with PTSD.  

5.  The veteran did not engage in combat with the enemy.  

6.  There is no credible supporting evidence confirming any 
of the veteran's claimed noncombat stressors.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1998). 

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

3.  PTSD was not incurred during the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103(a), 5106, 
5107(a) (West 1991); 38 C.F.R. §§ 3.304(f), 4.125, 4.126 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A November 1992 RO decision denied service connection for 
PTSD.  The veteran was notified of that decision, and his 
appellate rights, but he did not initiate an appeal.  He is 
now seeking to reopen his claim for service connection for 
PTSD.  With respect to this claim, the Board finds, as 
discussed below, that he has submitted new and material 
evidence.  

The evidence of record prior to the November 1992 RO decision 
did not include any medical evidence indicating that the 
veteran had PTSD.  Subsequent to the November 1992 RO 
decision additional evidence has been added to the record, 
including March and April 1996 private psychological 
evaluation records and a VA hospital discharge summary, 
relating to a period of hospitalization in April and May 
1996.  These records reflect that the veteran has PTSD and 
they relate his PTSD to experiences that the veteran reported 
occurred during his service in Vietnam.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  A 
well-grounded service connection claim for PTSD has been 
submitted when there is "[1] medical evidence of a current 
[PTSD] disability; [2] lay evidence (presumed to be credible 
for these purposes) of an inservice stressor, which in a PTSD 
case is the equivalent of inservice incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997).  

If a claim for service connection was previously finally 
denied, a veteran must submit new and material evidence in 
order to reopen his claim.  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156. 

Under the test established by Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc) it must first be determined whether 
the veteran has presented new and material evidence.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  Prior to 
the November 1992 RO denial there was no medical evidence of 
record that the veteran had PTSD.  Considering this, the 
Board concludes that the new evidence indicating that the 
veteran currently has PTSD is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Therefore, new and material evidence has 
been submitted and the claim is reopened.  38 U.S.C.A. 
§ 5108.  

Having determined that new and material evidence has been 
submitted, the Board must then determine whether the claim is 
well grounded before adjudicating the case on the merits or 
undertaking to assist the veteran in development of his 
claim.  Winters.  

The criteria for a well-grounded claim for service connection 
for PTSD have been set forth above.  There is competent 
medical evidence that the veteran currently has PTSD.  For 
purposes of this determination his statements with respect to 
the occurrence of the inservice stressors are presumed 
credible and there is competent medical evidence that relates 
the veteran's currently manifested PTSD to his reported 
inservice stressors.  Therefore, the veteran's claim for 
service connection for PTSD is well grounded.  38 U.S.C.A. 
§ 5107(a).  

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Treatment records have 
been obtained and the veteran has been afforded a personal 
hearing.  Requests have been submitted to the National 
Personnel Records Center and to the U. S. Army and Joint 
Services Environmental Support Group, now the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  
Responses have been received, including the veteran's service 
medical records, service personnel records, and information 
regarding the veteran's unit to which he was assigned while 
in Vietnam as well as a response regarding an individual 
indicated to have been killed during Vietnam.  

The veteran's representative has requested that the claim 
again be remanded to the RO for further development, 
asserting that the development requested in the Board's 
September 1998 remand has not been fully accomplished.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  A review of the 
record reflects that a January 1999 letter to the veteran 
accomplished the action requested in paragraphs numbered 1 
and 3 of the Board's September 1998 remand.  The veteran did 
not respond to this letter.  The action requested in 
paragraph 2 of the Board's remand has been accomplished with 
a request directed to the National Personnel Records Center 
requesting all medical records or Surgeon General Office 
records, as well as a search of sick and morning reports.  
The response reflects that the allegation had been 
investigated and no Surgeon General Office records had been 
found.  The request also requested a search be made of sick 
and morning reports and the response indicated that the 
medical records had been sent in May 1992.  Accordingly, the 
Board concludes that the response indicates that a negative 
search resulted and that all evidence had been previously 
supplied regarding medical records relating to the veteran.  

In the absence of any additional evidence being obtained, as 
a result of requests arising from paragraphs 1 through 3 of 
the Board's remand, the action requested in paragraph 
numbered 4 of the prior remand, relating to additional 
requests directed to USASCRUR, was unnecessary because this 
additional action was predicated on the receipt of additional 
information which was not forthcoming.  Further, it follows 
that the action requested in paragraph numbered 5 was also 
unnecessary because there was no additional receipt of report 
from USASCRUR.  The RO had previously determined that there 
had been no verified stressor, as was set forth in the April 
1996 RO decision and April 1996 and September 1997 
supplemental statements of the case.  Further, the action 
requested in paragraph numbered 6 of the Board's remand 
relates to a VA examination.  However, the VA examination was 
not unconditionally requested.  Paragraph numbered 6 reflects 
that the RO must provide the examiner the report of the 
verified stressor or stressors described in paragraph number 
4 of the remand.  Since the RO had determined that there were 
no verified stressors, and as will be subsequently set forth, 
had determined that the veteran had not engaged in combat, 
the examination was not required and was not requested by the 
remand in the absence of verified stressors.  

With respect to the representative's contention that a remand 
should be accomplished so that the RO may adjudicate whether 
or not the veteran was engaged in combat, as was requested in 
paragraph 8 of the Board's remand, the record reflects that 
in an April 1996 RO decision and April 1996 and September 
1997 supplemental statements of the case the RO determined 
that the veteran was not engaged in combat.  Implicit in the 
Board's September 1998 remand requesting a specific 
determination with respect to the veteran's combat status was 
the requirement that additional evidence relating to this 
issue be received.  In the absence of any additional evidence 
being received the RO's prior adjudication with respect to 
combat status is adequate and the veteran is not entitled to 
additional adjudication with respect to this status based on 
the Board's September 1998 remand because no additional 
evidence in this regard has been received. 

Concerning the assertion that a remand should be accomplished 
so that an additional supplemental statement of the case 
could be issued, a supplemental statement of the case is only 
required where additional pertinent evidence has been 
received.  In the absence of any additional pertinent 
evidence, a supplemental statement of the case was not 
required.  Therefore, the Board finds that no further action 
by VA is required to comply with the duty to assist under 
38 U.S.C.A. §§ 5107(a) and 5106.  In view of the above 
analysis, the Board concludes that there has been compliance 
with the September 1998 Board remand and further remand under 
Stegall is not required.  

The veteran's service personnel records reflect that he 
served in Vietnam in the 870th Transportation Company from 
May 5, 1967, to April 30, 1968.  His principal duty during 
this time was as a pioneer and as a forklift driver.  His DD 
Form 214 reflects that his primary military occupation was as 
a pioneer and a related civilian occupation would be a 
construction worker.  

In a December 1995 statement the veteran indicated that he 
was in Vietnam from April 1967 to April 1968.  After 
receiving a letter from his wife in February 1968 a friend 
committed suicide while seated next to him.  Thereafter the 
veteran was hospitalized for over two weeks.

March and April 1996 private psychological records reflect 
that the veteran reported that he and a friend went to 
Vietnam together and were assigned to the same company.  In 
June 1968 his friend received a dear John letter from his 
wife.  While they were seated beside each other in a 2 1/2-
ton truck his friend committed suicide.  The veteran reported 
that he spent time in a service hospital immediately 
thereafter.  Subsequently he returned to his unit and hauled 
large numbers of U.S. soldiers' bodies to graves 
registration.  The diagnosis included PTSD.  

A VA hospital discharge summary, relating to a period of 
hospitalization in April and May 1996, reflects diagnoses 
including PTSD.  He complained of PTSD problems related to a 
close friend in Vietnam who had committed suicide by shooting 
himself in the head and two other friends that died in 
Vietnam.  

During a personal hearing in September 1996 the veteran again 
related how his friend had committed suicide while sitting 
with him in a truck.  He indicated that he believed this was 
in February 1968.  He subsequently indicated that this 
suicide occurred in November 1968.  He also testified about 
seeing a friend's body in a body bag.  

A request was directed to USASCRUR.  A response was received 
in July 1997.  The response indicated that casualty files did 
not list a "Jerry Whitaker" as being killed or wounded during 
Vietnam.  This was the individual identified by the veteran 
as having committed suicide while seated next to him in a 
truck.  Additional information regarding the 10th 
Transportation Battalion, the higher headquarters of the 
870th Transportation Company, was provided.  This information 
reflects that the 870th Transportation Company was primarily 
a stevedore company with the secondary mission of operating 
the 10th Transportation Battalion Stevedore School during the 
time that the veteran was assigned to that company in 
Vietnam. 

If a claimed stressor relates to combat, service department 
evidence that the veteran engaged in combat, or received 
certain personal awards normally associated with combat, will 
be accepted (in the absence of evidence to the contrary) as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).  The veteran has not contended that he 
was engaged in combat with the enemy and his service 
personnel records do not reflect that he was engaged in 
combat with the enemy.  Neither do service medical records 
show any treatment for combat-related wounds or conditions.  
Service records do not indicate that the company to which the 
veteran was assigned, during his assignment, was engaged in 
any combat with the enemy.  Service records indicate that the 
unit was primarily a stevedore company with a secondary 
mission of operating a stevedore school.  Therefore, the 
Board concludes that the veteran was not engaged in combat 
with the enemy during his service in Vietnam. 

The noncombat stressor identified in the veteran's PTSD 
diagnosis is the report of having witnessed his friend commit 
suicide while his friend was seated next to him.  The veteran 
has identified that individual by name.  A response from 
USASCRUR reflects that the identified individual was not 
killed or wounded during Vietnam.  Although the veteran's 
representative has requested that additional development be 
undertaken, with respect to alternative spellings of the name 
of the individual, reported by the veteran to have committed 
suicide, the record reflects that following the Board's 
September 1998 remand a letter was directed to the veteran in 
an effort to accomplish this objective.  The veteran did not 
respond to that letter.  The representative has requested 
that research be undertaken with respect to an individual, 
who died in Vietnam, who has a first and middle name with 
similar phonetic pronunciation as the first name of the 
individual identified as having committed suicide.  However, 
the representative has indicated that the individual with the 
similar phonetic first and middle name died in July 1968 in 
Vietnam.  Since the record reflects that the veteran was not 
in Vietnam in July 1968 this individual, necessarily, could 
not have died while seated next to the veteran in Vietnam in 
July 1968.  Accordingly, no further development in this 
regard is warranted.  On the basis of the above record, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim that an individual committed 
suicide while seated next to him in a truck.  

Since the Board has found that the noncombat stressor cited 
in the PTSD diagnosis cannot be verified by credible 
supporting evidence, the veteran's claim for service 
connection does not meet the requirements of 38 C.F.R. 
§ 3.304(f), and must be denied.  

The Board notes the veteran's representative's assertion that 
a remand should be accomplished so that the RO may consider 
the substantive changes that were made by regulatory 
amendments effective November 7, 1996, to the schedular 
criteria for evaluating psychiatric disorders, as defined in 
38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 
(1996).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  In Cohen at 139, the Court found that the regulatory 
changes referenced above adopted the criteria contained in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, 1994 (DSM-IV) of the American Psychiatric 
Association, for the diagnosis of PTSD.  These criteria, the 
Court held, look subjectively to the susceptibility of the 
individual to the claimed (and verified) stressors necessary 
to support a diagnosis of PTSD.  This constitutes a 
liberalization of the prior DSM-III-R standards requiring 
that an "event that is outside the range of usual human 
experience and that would be markedly distressing to almost 
anyone."  Cohen at 140-144, citing Zarycki v. Brown, 6 Vet. 
App. 91, 99 (1993); 38 C.F.R. §§ 4.125, 4.126; DSM, 3rd 
edition, revised, 1987 (DSM-III-R).  Although the Board's 
September 1998 remand notified the veteran and his 
representative of these revisions, no supplemental statement 
of the case (SSOC) or other communication from the RO has 
notified the veteran or his representative of these 
regulatory amendments.  

By entering an order denying the veteran's PTSD claim 
therefor, the Board must determine whether rendering a 
decision prior to consideration of the changed regulations by 
the RO would prejudice the veteran in the course of his 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  In doing so, it must apply the binding precedent 
opinion of VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992); see 
38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  That opinion 
observes that whether the Board is required to remand a case 
"to cure a deficiency in the statement of the case" depends 
"on the circumstances of the individual case."  
VAOPGCPREC 16-92, para. 19.  If the Board can fairly conclude 
that the veteran has not been prejudiced by omission from the 
SSOC of a pertinent regulatory citation, it may properly 
render a decision.  Bernard at 394.  

Because the Board's decision to deny service connection for 
PTSD is based upon the absence of credible supporting 
evidence confirming the existence of the claimed stressor, 
without regard to its sufficiency, it would not be changed by 
application of the recently adopted DSM-IV criteria.  
Accordingly, the Board finds the veteran will not be 
prejudiced by its rendering of a decision on this issue, and 
there is no requirement to remand this case to the RO for 
additional consideration.  


ORDER

Service connection for PTSD is denied. 



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


 


